Citation Nr: 1435613	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-46 8181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for headaches, to include as a qualifying chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for a right knee disability, to include as a qualifying chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for a left knee disability, to include as a qualifying chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal condition, to include as a qualifying chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for a neurological disorder (claimed as seizures), to include as a qualifying chronic disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for a sleep disorder, to include as a qualifying chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for fatigue, to include as a qualifying chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served on active duty from January 1990 to March 1992.  He also had additional prior service with a Reserve unit, which included a period of active duty for training from January 4, 1988, to May 5, 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In the instant case, the Veteran is seeking service connection for various symptoms, entitlement to which he believes is warranted under 38 U.S.C.A. § 1117.  In this regard, the Board notes that service connection may be established on an alternative presumptive basis under 38 C.F.R. § 3.317, which provides that service connection may be warranted for veterans with service in the Southwest Asia theater of operations during the Persian Gulf War who exhibit objective indications of "a qualifying chronic disability" that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2013).  In the instant case, the Veteran is a Persian Gulf Veteran as defined by regulation, as evidenced by his receipt of the Southwest Asia Service Medal, which is awarded to members of the armed forces who served in support of Operations Desert Shield or Desert Storm between August 2, 1990 and November 30, 1995, in the Persian Gulf, Red Sea, Gulf of Oman, Gulf of Aden, that portion of the Arabian Sea that lies north of 10 degrees north latitude and west of 68 degrees east longitude, and the land areas of Iraq, Kuwait, Saudi Arabia, Oman, Bahrain, Qatar and the United Arab Emirates.

With regard to claims based on service in the Southwest Asia theater of operations during the Persian Gulf War, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines meets the criteria for a medically unexplained chronic multisymptom illness.  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

A review of the Veteran's service treatment records (STRs) reveals that he was seen at various times in service for complaints of abdominal pain, diarrhea, gastrointestinal difficulties, knee pain, and headaches.  His STRs also indicate that he was involved in a motor vehicle accident in January 1992, and was assessed for a possible traumatic brain injury, and that he hurt his left knee multiple times while playing softball.  Post-service private medical records show complaints of or treatment related to chest pains; fainting spells, of unknown etiology, but possibly related to hypertension and/or posttraumatic stress disorder (PTSD); seizures; headaches, to include basil migraines; and right knee pain.  They also show a diagnosis of gastroesophageal reflux disease (GERD).  During a March 2013 VA PTSD examination, the Veteran reported difficulty falling and/or staying asleep as a symptom of his PTSD.  (In April 2013, the veteran was awarded service connection for PTSD.)  VA treatment records further note diagnoses of insomnia and internal derangement of the knee, and in May 2011 the Veteran having diarrhea daily, as well as constant knee pain.  

The Board notes that the Veteran was scheduled for a VA general medical examination in September 2006 and for multiple examinations in October 2012, to include a Gulf War examination, in connection with his service connection claims.  However, the Veteran failed to report for his scheduled examinations and has given no reason for his failure to report.  Nor has he requested that his examinations be rescheduled.  Generally, "[w]hen a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b) (2013).  In the instant case, however, the Board finds that further development is necessary as the evidence of record is insufficient to render a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim"); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

In this regard, the Board acknowledges that in the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service, and that laypersons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Here, however, the evidence suggests possible etiologies for several of the Veteran's alleged symptoms, but the Board cannot make such an affirmative conclusion without impermissibly drawing its own medical conclusions.  Accordingly, the Board finds it necessary to remand the matters to obtain a medical opinion so as to ensure that the Board's evaluation of the Veteran's claims is a fully informed one.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should ensure that all relevant VA treatment records, not already of record, are associated with the claims folder.

2.  Then. arrange for the Veteran's claim folder to be reviewed by a clinician with the appropriate expertise to provide answers/opinions to the following:

a) are any of the Veteran's complained of symptoms, to include (1) headaches, (2) right and left knee pain, (3) gastrointestinal symptoms, to include diarrhea, (4) neurological symptoms, to include seizures and fainting, (5) fatigue, and (6) insomnia, associated with a diagnosable illness.  In doing so, the reviewer is requested to comment as to whether the Veteran's symptomatology represents a known clinical diagnosis.  

b) if any symptomatology is attributable to a known clinical diagnosis, the reviewer should provide an opinion as to medical probabilities that each diagnosed disability is related to the Veteran's period of military service.  

c) if it is determined that the Veteran suffers from a disability manifested by fainting, the reviewer should also provide an opinion as to the likelihood that the Veteran's service-connected PTSD caused of made chronically worse any such disorder 

d) if any symptoms outlined above is not due to a specific diagnosed disease entity, the reviewer should provide an opinion as to whether any such symptoms represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.  

Regardless of whether the reviewer's opinion is favorable or negative, the examiner must provide support for his opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.  Medical reasons to accept or reject the Veteran's statements regarding the onset and continuity of pain should be set forth.  

If the reviewer determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

If the reviewer determines that an opinion as to any question cannot be rendered without examination of the Veteran, the AOJ should schedule the Veteran for VA examination.  If the Veteran fails to report for that examination, the reviewer should be asked to still provide answers/opinions to the above, to the best of his/her abilities, based on the evidence contained in the claims folder. 

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

